EXHIBIT 10.1
 
AMENDED EMPLOYMENT AGREEMENT
 
This Amended Employment Agreement (the “Agreement”), is made and entered into as
of January 20, 2012, by and between Tengion, Inc. (the “Company”), and John L.
Miclot (the “Executive”).
 
RECITALS
 
WHEREAS, the Company employs the Executive pursuant to an Employment Agreement
dated December 5, 2011 (the “Initial Agreement”); and
 
WHEREAS, the Company and the Executive desire to clarify certain terms of the
Initial Agreement as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:
 
1.           Employment.
 
(a)           Positions.  The Executive shall be employed by the Company as the
President and Chief Executive Officer of the Company, and shall report directly
to the Company’s Board of Directors (the “Board”).  The Executive also shall
serve as a member of the Board, upon election, without additional compensation.
 
(b)           Duties.  The Executive shall perform those duties generally
required of persons in the position of President and Chief Executive Officer,
and such additional executive duties and responsibilities as may be assigned to
him by the Board.
 
(c)           Best Efforts/Exclusivity.  The Executive shall devote his best
efforts and full time and attention to the performance of his duties under this
Agreement and shall not engage in any other business or
occupation.  Notwithstanding the foregoing, nothing herein shall preclude the
Executive from serving, with the prior written consent of the Board (which shall
not be unreasonably withheld), as a member of the board of directors or advisory
boards of non-competing businesses and charitable and civic organizations, so
long as such activities do not materially interfere or conflict with his
obligations to the Company.  The Executive may retain any compensation he is
paid for any of the outside activities permitted under this provision.
 
(d)           Place of Performance.  The Executive’s principal place of
employment shall be at the Company’s facility in Winston-Salem, North
Carolina.  Although the Executive need not relocate his residence to the
Winston-Salem area, he agrees to be present at the Winston-Salem facility on a
full-time basis, subject to activities and travel associated with the
performance of his duties.  For a two year period from the effective date of the
Initial Agreement (hereafter the “Effective Date”), the Company shall provide
Executive reimbursement or direct payment for (i) a furnished apartment in the
Winston-Salem area and the associated utility expenses, (ii) an automobile lease
in Winston-Salem and the associated insurance coverage, and (iii) the cost of
weekly commuting expenses from the Executive’s homes in Tampa, Florida and
Pittsburgh, Pennsylvania.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.           Compensation and Benefits.
 
(a)           Base Salary.  The Company shall pay the Executive a salary at the
annual rate of no less than $450,000 (such salary, as the same may be increased
from time to time as described in this provision, is referred to herein as the
“Base Salary”), payable in accordance with the payroll practices of the
Company.  The Board shall evaluate the Executive’s performance annually and
determine in its sole discretion whether an increase to the Base Salary is
appropriate.
 
(b)           Annual Bonus.  The Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”), targeted to 50% of the Executive’s then
Base Salary.  The award of such an Annual Bonus shall be based upon milestones
determined by the Board after consultation with the Executive.  The Board shall
determine, in its sole discretion, the extent to which the Executive shall have
met the milestones for any fiscal year and, based upon such determination, the
actual amount of each year’s Annual Bonus.  The Board will review the foregoing
bonus opportunity on an annual basis, based upon the operating plan it
approves.  The Annual Bonus earned and payable hereunder shall be paid to the
Executive at the same time as annual bonuses are generally payable to other
senior executives of the Company, but in no event later than the date that is
two and a half (2 ½) months following the end of the fiscal year to which such
Annual Bonus relates.
 
(c)           Equity Awards.  Upon Board approval, the Executive shall be
entitled to receive grants (the “Grants”) under the Company’s 2010 Stock Option
and Incentive Plan or its successor, a copy of which is attached hereto as
Exhibit A and made a part hereof (the “Option and Incentive Plan) as follows:
(i) on the Effective Date, a non-qualified stock option to purchase 787,750
shares of the Company’s common stock; and (ii) on January 3, 2012, a
non-qualified stock option to purchase 393,750 shares of the Company’s common
stock and 393,750 shares of restricted stock.  The Grants shall vest over four
years (measured from the Effective Date), provided that some portion of the
Grants may vest on an accelerated basis upon the achievement of certain
performance objectives to be determined by the Board after consultation with the
Executive and as set forth in that certain Restricted Stock Award Agreement and
that certain Non-Qualified Stock Option Agreement to which Executive is a party
and which are a part of the Option and Incentive Plan.
 
Thereafter, the Executive shall be eligible for additional equity awards from
time to time, which the Board agrees to consider following the next significant
dilutive transaction and on no less than an annual basis.  The grant of such
additional equity awards, however, shall be determined by the Board in its sole
discretion, and subject to such vesting, exercisability, and other provisions as
the Board may determine in its discretion, after consultation with the
Executive.  The Grants and all other equity awards (if any) shall be governed in
all respects by the terms of the Option and Incentive Plan and the applicable
Restricted Stock Award Agreements and Option Agreements, except as specifically
provided in Section 3(d)(vi) of this Agreement.
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(d)           Change in Control.  Executive shall be entitled to participate in
the Tengion, Inc. Change in Control Payment Plan, a copy of which is attached
hereto as Exhibit B and made a part hereof, pursuant to its terms and
conditions.
 
(e)           Vacation.  The Executive shall be entitled to vacation, holidays
and sick leave at levels commensurate with those provided to other senior level
executives of the Company, in accordance with the Company’s policies in effect,
but in no event shall the vacation be less than four (4) weeks annually.
 
(f)           Employee Benefits.  The Executive shall be entitled to participate
in the Company’s medical, life insurance, long and short-term disability,
dental, retirement and other benefit programs, if any, as may be adopted by the
Company from time to time pursuant to their respective terms and conditions.
 
(g)           Expense Reimbursement.  The Company shall reimburse the Executive,
in accordance with the policies and practices of the Company in effect from time
to time, for all reasonable business expenses and other disbursements incurred
by him during his lifetime for or on behalf of the Company in connection with
the performance of his duties hereunder, including items described in Section
1(d), above, and expenses for travel, entertainment, lodging and similar items,
upon presentation by the Executive to the Company of appropriate documentation
thereof.  The amount of expenses eligible for reimbursement during any calendar
year shall not affect the expenses eligible for reimbursement in any other
calendar year, and the reimbursement of an eligible expense shall be made as
soon as practicable after the Executive submits the request for reimbursement,
but not later than December 31 following the calendar year in which the expense
is incurred.  The Executive’s right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
3.           Termination of Employment.
 
(a)           General.  The Executive’s employment shall terminate upon the
earliest to occur of (i) the Executive’s death, (ii) a termination by reason of
a Disability (as defined below), (iii) a termination by the Company with or
without Cause (as defined below), and (iv) a termination by the Executive with
or without Good Reason (as defined below).
 
(b)           Death or Disability.  The Executive’s employment shall terminate
automatically upon his death.  The Company may terminate the Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon the Executive’s receipt of written notice of such
termination.  In the event the Executive’s employment is terminated due to his
death or Disability, the Executive or his estate or his beneficiaries, as the
case may be, shall be entitled to:  (A) all accrued but unpaid Base Salary
through the date of termination of the Executive’s employment hereunder; (B)
payment for accrued and unused vacation time; (C) any unpaid or unreimbursed
expenses incurred in accordance with Company policy, including amounts due under
Section 2(g) hereof to the extent incurred prior to termination of employment;
and (D) any benefits provided under the Company’s employee benefit plans, in
accordance with the terms therein (items A through D collectively, the “Accrued
Obligations”).
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
For purposes of this Agreement, “Disability” shall mean any physical or mental
disability or infirmity that renders the Executive incapable, with reasonable
accommodation, of performing his usual and customary duties as set forth herein
for a period of one hundred twenty (120) days during any twelve (12) month
period.  Any question as to the existence or extent of Executive’s Disability
upon which Executive and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive or the Executive’s representatives (which approval shall not be
unreasonably withheld or delayed).
 
Except as set forth in this Section 3(b), following the Executive’s termination
by reason of his death or Disability, the Executive shall have no further rights
to any compensation or any other benefits under this Agreement.
 
(c)           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment for Cause as described in this Section 3(c):
 
(i)           The Company may terminate the Executive’s employment hereunder at
any time for Cause upon written notice to the Executive.  Such written notice
shall specify in reasonable detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Cause is based.  The Executive shall be given a reasonable opportunity to
meet with the Board to defend such act or acts, or failure or failures to act.
 
(ii)           In the event the Company terminates the Executive’s employment
for Cause, he shall be entitled only to the Accrued Obligations, such amounts to
be paid at the same time they would otherwise be paid to the Executive had no
such termination occurred.  Following such termination of the Executive’s
employment for Cause, except as set forth in this Section 3(c)(ii), the
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.
 
For purposes of this Agreement, “Cause” shall mean: (A) the Executive’s
conviction of, or a plea of guilty or nolo contendre to, a felony or crime of
moral turpitude; (B) the Executive’s embezzlement, willful breach of fiduciary
duty or fraud with regard to the Company or any of its assets or businesses; (C)
the Executive’s deliberate and continual failure to perform the material duties
of his position (other than as a result of a Disability); (D) the Executive’s
dishonesty, willful or gross misconduct, or illegal conduct in connection with
the Executive’s employment with the Company, which, in the Board’s reasonable
judgment, will result in material damage to the business or reputation of the
Company; or (E) the Executive’s breach of any of the following Sections of this
Agreement: 1(c), 1(d), 5(a), 5(b), 5(f), 5(g) or 5(h).
 
(d)           Termination by the Company without Cause.  The Company may
terminate the Executive’s employment at any time without Cause, effective thirty
(30) days following the Executive’s receipt of written notice of such
termination.  In the event the Executive’s employment is terminated by the
Company without Cause (other than due to death or Disability), the Executive
shall be entitled to:
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(i)           the Accrued Obligations;
 
(ii)           continued payment of Executive’s then current Base Salary, in
accordance with the payroll practices of the Company, for a period equal to
twelve (12) months;
 
(iii)           any unpaid Annual Bonus earned in respect to any completed
calendar year but not yet paid, to be paid at the same time it otherwise would
be paid had no such termination of employment occurred;
 
(iv)           a pro-rated Annual Bonus at 100% of target for the year in which
employment terminates, calculated by dividing the number of days the Executive
was employed by the Company that year by 365, and paid at the same time it
otherwise would be paid had no such termination occurred;
 
(v)           continued coverage for Executive under the Company’s group health
plans (e.g., medical, dental, vision, hearing, prescription drug) for a period
of twelve (12) months, during which period the Executive shall pay only the
portion of the premium that he would have paid if he had continued as an active
employee of the Company, followed thereafter by COBRA continuation coverage at
the Executive’s expense; and
 
(vi)           immediate vesting of 25% of the number of any restricted shares
and stock options that, as of the effective date of the termination of
Executive’s employment, are outstanding but not yet vested, with the remainder
of the unvested shares subject to immediate forfeiture.
 
Following such termination of the Executive’s employment by the Company without
Cause, except as set forth in this Section 3(d), the Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
 
(e)           Termination by the Executive with Good Reason.  The Executive may
terminate employment for Good Reason as described in this Section 3(e):
 
(i)           The Executive may terminate his employment with Good Reason by
providing the Company thirty (30) days written notice setting forth with
reasonable specificity the event that constitutes Good Reason, which written
notice, to be effective, must be provided to the Company within thirty (30) days
of the occurrence of such event.  During such thirty (30) day notice period, the
Company shall have a cure right (if curable), and if not cured within such
period, the Executive’s termination will be effective upon the date immediately
following the expiration of the thirty (30) day notice period.
 
(ii)           In the event of the Executive’s termination for Good Reason, the
Executive shall be entitled to the same payments and other benefits as provided
in Section 3(d)(i) through (vi) above for a termination without
Cause.  Following such termination of the Executive’s employment by the
Executive with Good Reason, except as set forth in this Section 3(e), the
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
events: (A) a material diminution in the Executive’s duties or responsibilities
that is inconsistent with the Executive’s position as described herein; (B) a
reduction by the Company in the Executive’s Base Salary (other than pursuant to
an across-the-board reduction in the compensation of all senior management;
provided that such reduction is proportionately equal amongst all such members
of senior management); (C) the relocation of the Executive’s principal place of
employment to a location that is beyond a 50 mile radius from his principal
place of employment as of the date hereof; or (D) the Company’s breach of any
other material provision of this Agreement.
 
(f)           Termination by the Executive without Good Reason.  The Executive
may terminate his employment without Good Reason by providing the Company thirty
(30) days written notice of such termination.  In the event of a termination of
employment by the Executive without Good Reason, the Executive shall be entitled
to the Accrued Obligations.
 
Following such termination of the Executive’s employment by the Executive
without Good Reason, except as set forth in this Section 3(f), the Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
 
(g)           Release.  Notwithstanding any provision herein to the contrary,
the Company may require that, prior to payment of any amount or provision of any
benefit pursuant to this Section 3 (other than the Accrued Obligations), the
Executive shall have executed a general release of claims in favor of the
Company and in a form acceptable to the Company, and any waiting or revocation
periods contained in such release shall have expired.
 
4.           Compliance with Section 409A.  This Agreement shall be interpreted
to avoid any penalty sanctions under section 409A of the Code.  If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed.
 
5.           Restrictive Covenants and Representations.
 
(a)           Confidential Information.  The Executive agrees that, during his
employment and for a period of five (5) years thereafter, he shall hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company and its parents, subsidiaries and affiliates, except that
he may disclose such information pursuant to law, court order, regulation or
similar order.  For purposes of this Agreement, the term “Confidential
Information” shall mean all information of the Company or any of its parents,
subsidiaries and affiliates (in whatever form) which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or trade secrets.  The Executive hereby agrees
that, upon the termination of this Agreement, he shall not take, without the
prior written consent of the Company, any document (in whatever form) of the
Company or its parents, subsidiaries or affiliates, which is of a confidential
nature relating to the Company or its parents, subsidiaries or affiliates, or,
without limitation, relating to its or their methods of distribution, or any
description of any formulas or secret processes and will return any such
information (in whatever form) then in his possession.
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)           Non-Competition/Non-Solicitation.  The Executive acknowledges that
during his employment with the Company, he will become familiar with trade
secrets and other Confidential Information concerning the Company, its
subsidiaries and their respective predecessors, and that the Executive’s
services will be of special, unique and extraordinary value to the
Company.  Accordingly, the Executive agrees that at any time during his
employment, and for a period of twelve (12) months after the Executive’s date of
termination of employment for any reason (such twelve (12)-month period referred
to as the “Restricted Period”), the Executive will not, directly or indirectly,
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business, that has or seeks to develop products or
programs that are directly competitive with any products or programs then
offered or under development by the Company (a “Competing Business”).  Nor will
Executive during the Restricted Period solicit on behalf of a Competing Business
the services of an individual who was an employee of the Company at any time
during the last twelve (12) months of the Executive’s employment, except any
such individual whose employment has been terminated by the Company.
 
(c)           Blue Pencil.  It is the desire and intent of the parties that the
provisions of this Section 5 shall be enforced to the fullest extent permissible
under the laws and policies in the jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision or clause of this Section 5
shall be adjudicated to be invalid or unenforceable, then such provision or
clause shall be deemed amended to delete therefrom the portion thus adjudicated
to be invalid or unenforceable.
 
(d)           Injunctive Relief.  If there is a breach or threatened breach of
the provisions or clauses of Section 5 of this Agreement, the Company shall be
entitled to an injunction restraining the Executive from such breach.  Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies for such breach or threatened breach.
 
(e)           Return of Property.  Upon termination of the Executive’s
employment with the Company for any reason whatsoever, voluntarily or
involuntarily (and in all events within five (5) days of the Executive’s date of
termination), and at any earlier time the Company requests, the Executive will
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in the Executive’s possession, under the
Executive’s control or to which the Executive may have access, including but not
limited to, any office, or communications equipment (e.g., facsimile machine,
printer, cellular phone, etc.) that he has had or has been using, and any
business or business-related files that he has had in his possession.  The
Executive will not reproduce or appropriate for the Executive’s own use, or for
the use of others, any property, Confidential Information or Company inventions,
and shall remove from any personal computing or communications equipment all
information relating to the Company.
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
(f)           Non-Disparagement.  The Executive agrees that he will not
disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law.  The Company shall not make
any disparaging or negative remarks, either oral or in writing, regarding the
Executive.
 
(g)           Cooperation.  During his employment and thereafter, the Executive
shall cooperate with the Company and its parents, subsidiaries and affiliates,
upon the Company’s reasonable request, with respect to any internal
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of the Executive’s duties and responsibilities to the
Company (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment.  In
the event the Company requires the Executive’s cooperation in accordance with
this subsection 5(g), the Company shall reimburse the Executive for reasonable
out-of-pocket expenses (including travel, lodging and meals and reasonable
attorneys’ fees) incurred by the Executive in connection with such cooperation,
subject to reasonable documentation.
 
(h)           Executive Representations.  The Executive represents and warrants
to the Company that there are no restrictions, agreements or understandings
whatsoever to which the Executive is a party which would prevent or make
unlawful the Executive’s execution of this Agreement or the Executive’s
employment hereunder, which is or would be inconsistent or in conflict with this
Agreement or the Executive’s employment hereunder, or would prevent, limit or
impair in any way the performance by the Executive of the obligations
hereunder.  In addition, the Executive has disclosed to the Company all
restraints, confidentiality commitments, and other employment restrictions that
he has with any other employer, person or entity.  The Executive covenants that
in connection with his provision of services to the Company, the Executive shall
not breach any obligation (legal, statutory, contractual or otherwise) to any
former employer or other person, including, but not limited to, obligations
relating to confidentiality and proprietary rights.
 
6.           Survivability.  The respective rights and obligations of the
parties under this Agreement shall survive any termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.
 
7.           Assignment.  This Agreement may be assigned, without the consent of
the Executive, by the Company to any person, partnership, corporation, or other
entity that has purchased all or substantially all of the assets of the Company,
provided such assignee assumes any and all of the liabilities of the Company
hereunder; provided, however, that the Company shall provide the Executive with
written notice of such assignment.  The duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
8.           Entire Agreement; Amendment.  This Agreement sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Company and by the Executive.  This Agreement
supersedes the provisions of any employment or other agreement between the
Executive and the Company that relate to any matter that is also the subject of
this Agreement.
 
9.           Remedies Cumulative; No Waiver.  No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity.  No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.
 
10.           Beneficiaries/References.  The Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof.  In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.
 
11.           Withholding.  All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or
regulation.  The Executive shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Agreement.
 
12.           Gross-Up for Taxes.  To the extent that any reimbursement or
payment identified in Section 1(d) above (a “Payment”) is not deductible by the
Executive for income tax purposes, such Payment will be “grossed-up” for
federal, state and local income and employment tax purposes so that the Payment
will be received net of any deduction for income and payroll taxes (other than
the Old Age, Disability and Survivors Insurance (OASDI) portion of the Federal
Insurance Contributions Act (FICA) tax, if applicable) (such additional cash
amount the “Gross-Up Amount”).  All sums to be paid as a part of the Gross-Up
Amount shall be paid not later than December 31 of the calendar year in which a
Payment is made, subject to a true-up, if necessary, as of the date that the
Executive’s taxes are due.
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
13.           Indemnification and Insurance.  The Company agrees to indemnify
and hold the Executive harmless to the fullest extent permitted by law and under
the bylaws of the Company, both as in effect at the time of the subject act or
omission.  In connection therewith, the Company shall maintain insurance for the
benefit of the Company’s directors and officers, including the Executive,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been a director,
officer or employee of the Company.  This provision shall survive any
termination of the Executive’s employment hereunder.
 
14.           Notices.  Any notice or communication required or permitted under
the terms of this Agreement shall be in writing and shall be delivered
personally, or sent by registered or certified mail, return receipt requested,
postage prepaid, or sent by nationally recognized overnight carrier, postage
prepaid, to the Executive at his home address at 161 North Drive, Pittsburgh,
Pennsylvania, 15238, or, in the case of the Company, to Tengion, Inc., 2900
Potshop Lane, Suite 100, East Norriton, Pennsylvania, 19403, Attention:  General
Counsel, or to such other officer or address as the Company shall notify
Executive.
 
15.           Governing Law/Jurisdiction.  This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law principles.  The parties agree to submit to
the jurisdiction and venue of the state and federal courts located in
Pennsylvania if there is any claim that this Agreement has been breached.
 
16.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.
 
17.           Headings.  The headings of sections and subsections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.
 
18.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 



 
EXECUTIVE
     
/s/ John L. Miclot
 
_______________________
 
John L. Miclot
         
TENGION, INC.
         
By:  /s/ David I. Scheer
 
Name: David I. Scheer
 
Its: Chairman of the Board of Directors


 
 
 
 
 
 11

--------------------------------------------------------------------------------